DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
	The disclosure is objected to because of the following informalities: 
	Paragraph [0019] lines 5-6 that the rotational actuator – 8 is mounted on top of the linear actuator – “8”. This should be corrected to linear actuator – “7”.
Appropriate correction is required.

Claim Objections
	Claims 1, 11 and 21 objected to because of the following informalities:  
	Claim 1, 3rd line, Claim 11, 7th line and Claim 21, 4th line each have misspelled the word “position” as “positon” .  Appropriate correction is required.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moulin (US 2009/0084071) in view of  Lee (KR 10-1998-0083254A) with English machine translation both references from 10/23/2020 IDS.
	Regarding Claim 1, Moulin teaches an in-mold lid closing apparatus or closure system for molded caps (abstract, closure system – 100)  with at least one rack and pinon assembly (Fig. 1 abstract rack – 102 for each wheel – 116a, 116b, a maneuvering gear able to move in rotation, secured to and coaxial with the wheel and designed to mesh with the rack) with activation devices or actuators which are pneumatic cylinders (paragraph [0017]) having:
	a first actuation assembly (Fig. 3 paragraph [0038] pneumatic cylinder – 104) configured to linearly position (Fig. 3 paragraph [0038] thus pushes the rack – 208; carriage – 103 moves in translation on the guide rail – 102  ) a lid engagement member between a first linear position (Fig. 3 closure bar – 110 is in a first position, that is to say under lid – 206 arrow – 304) and a second linear position relative to an in-mold lid (Fig. 4 paragraph [0039] continues to push rack – 208; latch – 202 is released from the first locking groove – 216 and locks with the second locking groove – 114 arrow – 304).
		
    PNG
    media_image1.png
    852
    367
    media_image1.png
    Greyscale


	a second actuation assembly (Fig. 5 paragraph [0041] as the latch – 202 is released from the first locking groove – 216, the rack – 208 continues to advance) configured to rotatably position the lid engagement member (paragraph [0014] closure bars are rotated) between a first rotational position (Fig. 5 paragraph [0040] movement of the rack – 208 causes the rotation of the wheels – 116b arrow – 502) and a second rotational position relative to the in-mold lid (Fig. 5 paragraph [0040] …which then reach the second position and cause the rotation of the closure bars – 110, which also passes into a second position….each closure bar – 110 comes into contact with the lid – 206 and drives it in rotation about the hinge in order to close and engage it on the body – 204).
	
	
    PNG
    media_image2.png
    713
    153
    media_image2.png
    Greyscale

	However, Moulin does not disclose that its first actuator assembly comprises a first support movably coupled to the frame and has a drive element coupled to the first support, 
	nor that the second actuation assembly is moveably coupled to the frame and disposed between the frame support and the first support.

 	Lee discloses an in-mold lid closing device  (abstract, lid adhesive structure – 6 , mold – M ), comprising: 
	a frame (Fig. 1, abstract, frame – 2, 2” 4) ; 
	a first actuation assembly (Fig. abstract, p. 3 3rd paragraph, – content is filled and sealed hermetically …in frame – 4 and the piston rod – 42 end of the drive cylinder – 40 mounted on the frame – 4)  the first actuation assembly comprising: 
	a first support moveably coupled to the frame (Fig. 1 p. 4 1st  paragraph,  slider – 5 assembled in frames – 2 rectilinearly moves to top and bottom with the drive cylinder – 40), and 
	a first actuator coupled to a frame support of the frame (Fig. 1 abstract, ..drive cylinder – 40 mounted on the frame – 4…) and having a first actuator drive element coupled to the first support; (Fig. 1 abstract piston rod – 42 end of the drive cylinder – 40…is connected to the slider – 5) and
	a second actuation assembly (Fig. 1 abstract, multiple cylinders – 50) comprising: a second support (Fig. 1 abstract, p. 3 4th paragraph, support bracket – 52) moveably coupled to the frame (Fig. 1 p. 3 4th paragraph,  slider – 5 …sets up the support bracket – 52…end of cylinder – 50’ 50” piston rods – 54’ 54” fixed to the support bracket – 52 .. which is straightly moved with top and bottom) and disposed between the frame support and the first support (Fig. 1 frame – 4 slider – 5), and 
	a second actuator coupled to the second support  (Fig. 1 abstract, p. 3 4th paragraph, support bracket – 52 in which the multiple cylinder – 50 is attached…) and extending from the second support (Fig. 1 4th paragraph, piston rods – 54 fixed to the support bracket – 52) through an opening defined by the frame support (Fig. 1 5th paragraph, axis pin is equipped between the support bracket – 52 and frame – 4…) and having a second actuator drive element coupled to the first support (Fig. 1 p. 3 5th paragraph, guiding piston rods – 54 connected in the hole – 57 of the slider – 5). See Fig. 1 below:
	
    PNG
    media_image3.png
    757
    986
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Moulin and Lee whereby an in-mold id closing apparatus comprising a first actuator assembly which linearly positions a lid engagement member between a first linear and second linear position relative to an in-mold lid and a second actuator assembly configured to rotatably position a lid engagement member or closure bars between a first rotational position and a second rotational position relative to an in-mold lid 
would further consider combining this first and second actuator configuration with the  with a closure system having  first  and second actuators , the first being coupled to a frame support with a drive element coupled to the first support and the second actuator movably coupled to a second support  and having a second actuator drive element coupled to the first support. comprises a first actuator as taught by Moulin.
Using the closure system of Lee is advantageous through its first and second actuator assemblies that provide uniform pressure in an up and down rectilinear motion with buffering of the impact in compression (p. 4 1st paragraph) which is done with high precision (abstract) and rapid production (abstract, p. 3rd paragraph).  

	Regarding Claim 2, Moulin and Lee disclose all the limitations of Claim 1 and Moulin further teaches: 
	a base (Fig. 1 paragraph [0024] carriage – 108) coupled to the first support (Fig. 1 paragraph ]0022] each carriage – 108 is able to move in translation longitudinally along the guide rail – 102) 
	a rack carried by the base and coupled to the second support (Fig. paragraph [0027] each carriage – 108 is set in movement by a rack – 208); and 
	a pinion coupled to the lid engagement member and rotatably coupled to the rack (Fig.6 paragraph [0044] movement of the rack – 208 causes the rotation of the maneuvering gears – 214 and therefore the rotation of the wheels (116a, arrow – 608 which then returns to the first position and cause the rotation of the closure bars – 110).
	It would have been advantageous to combine Lee with Moulin whereby the actuator system of Lee designed to close the lid of a filled container can be combined with a rack and pinion apparatus which is rotatably coupled to the lid engagement member to act as a closure apparatus for an in-mold lid thus coming into contact with the lid and driving it in rotation about a hinge in order to close it and engage it (paragraph [0041]).

	Regarding Claim 3, Moulin and Lee disclose all the limitations of Claim 2 and Moulin further teaches that  the lid engagement member comprises
	 a shaft extending along a direction substantially parallel to an axis of rotation of a lid portion of the in-mold lid (Fig. 1 paragraph [0025] each closure bar – 110 is mounted so as to be able to move in rotation about a rotation axis parallel to the longitudinal direction of the closure bar – 110), the shaft coupled to the pinion of the at least one rack and pinion assembly (Fig. 1 paragraph [0026] for each closure bar – 110, a wheel – 116a, 116b is mounted so as to be able to move in rotation on each carriage- 108).
	It would have been advantageous to combine Lee with Moulin whereby the actuator system of Lee designed to close the lid of a filled container can be combined with a shaft extending along a direction substantially parallel to an axis of ration of a lid portion of the in-mold lid being coupled to the pinion of the rack and a pinion assembly of Moulin, because then the rotation axis of the closure bar is substantially merged with the axis of the hinge of the caps that are closed by this closure bar (shaft) (paragraph [0014]).


	Regarding Claim 4, Moulin and Lee disclose all the limitations of Claim 1 and Lee further discloses that the first actuator (Fig. 1, drive cylinder – 40) is coupled to the frame support at a substantially central location relative to the lid engagement member (Fig. 1 p. 4 1st paragraph slider – 5 assembled in frames – 2 rectilinearly moves to top and bottom with the drive cylinder – 40). See relative location from Figure 1 above.

	Regarding Claim 5, Moulin and Lee disclose all the limitations of Claim 1 and Moulin further disclose that the lid engagement member comprises 
	a shaft extending along a direction substantially parallel to an axis of rotation of a lid portion of the in-mold lid (Fig. 1 paragraph [0025] each closure bar – 110 is mounted so as to be able to move in rotation about a rotation axis parallel to the longitudinal direction of the closure bar – 110) and further comprising: 
	a first rack and pinon assembly (Fig.1 paragraph [0011] for each wheel, a maneuvering gear …secured to and coaxial with said wheel and designed to mesh with the rack) having a first base coupled to the first support (Fig. 1 each carriage – 108 is guided in translation on the guide rail  – 102), 
	a first rack carried by the first base (Fig. 1 paragraph [0027] each carriage – 108 is set in movement by a rack – 118) and a first pinion coupled to a first end of the shaft and rotatably coupled to the first rack (Fig. 1 paragraph [0026] for each closure bar – 110, a wheel – 116a, 116b is mounted so as to be able to move in rotation on each carriage –108).; and 
	a second rack and pinion assembly having a second base  with a second rack carried by the second base and coupled to the second support  and a second pinion coupled to a second end of the shaft and rotatably coupled to the second rack (Fig. 1 paragraphs [0012] [0024] for each carriage, a locking device designed to lock said carriage alternately with the rack and the guide rail the two carriages – 108 are disposed facing each other and are connected together.)
	
Moreover, it would have been obvious to combine Lee and  Moulin such that a first rack and pinion assembly having a first rack carried by a first base is coupled to the  second support of Lee and  that a second rack and pinion assembly having a second base of Moulin is coupled to the first support of Lee such that the first and second actuator pneumatic assemblies of Lee can be used and are coupled to the first and second rack and pinion assemblies of Moulin (paragraph [0017]) which is described by Moulin as advantageous
Moreover, this would also be advantageous because this design from Moulin is simple since there is, per guide rail – equivalent to first and second supports – only one element to be controlled, this being the actuator or pneumatic cylinder (paragraph [0048]).
 
	Regarding Claim 6, Moulin and Lee disclose all the limitations of Claim 5 and Lee further discloses that the second actuation assembly further comprises a third actuator coupled to the second support (Fig. 1 p. 3 4th paragraph, support bracket (second support)– 52 in which the multiple cylinders – 50 is attached) and having a third actuator drive element coupled to the first support (Fig.1 p. 3 5th paragraph, guiding piston rods – 54 connected in the hold – 57 of the slider (first support) – 5….) .

	Regarding Claim 7, Moulin and Lee disclose all the limitations of Claim 6 and Lee discloses: 
	the first actuator is coupled to the frame support at a substantially central location (see Fig. 1) while Moulin discloses that this is relative to the first rack and pinion assembly and the second rack and pinion assembly (paragraph [0024], the two carriages – 108 are disposed facing each other and are connected together) as incorporated into Lee; 
	the second actuator (Lee, Fig. 1 multiple cylinder – 50) is disposed at a first lateral location relative to the first actuator (Fig. 1 drive cylinder – 40), the first lateral location defining a first distance between the second actuator and the first actuator (See Fig. 1 above), 
	wherein the second actuator extends from the second support through a first opening defined by the frame support; (Fig. 1 4th paragraph, piston rods – 54 fixed to the support bracket – 52) through an opening defined by the frame support (Fig. 1 5th paragraph, axis pin is equipped between the support bracket – 52 and frame – 4…)  and 
	the third actuator (Fig. 1 multiple cylinder – 50) is disposed  at a second lateral location relative to the first actuator (Fig. 1 drive cylinder – 40), the second lateral location defining a second distance between the third actuator and the first actuator (See Fig. 1 above), 
 	the second distance being substantially equal to the first distance (See Fig. 1 above), wherein the third actuator extends from the second support through a second opening defined by the frame support (Fig. 1 4th paragraph, piston rods – 54 fixed to the support bracket – 52) through an opening defined by the frame support (Fig. 1 5th paragraph, axis pin is equipped between the support bracket – 52 and frame – 4…)  

	Regarding Claim 8, Moulin and Lee disclose all the limitations of Claim 1 and Lee further discloses at least one bushing coupled to the frame (Fig. 1 p. 3 5th paragraph, guide bushes – 58), the first support moveably coupled to the frame via the at least one bushing (Fig. 1 p. 3 5th paragraph, connected in hole – 57 of the slider – 5 ) and the second support moveably coupled to the frame via the at least one bushing (Fig. 1 claim 1 lid adhesive structure – 6 does up and down motion with cylinders – 50 fixed to the support bracket – 52). 

	Regarding Claim 9, Moulin and Lee disclose all the limitations of Claim 1  and Lee further discloses linearly positioning the lid engagement member (Fig. 1 abstract, p. 3 4th paragraph, lid adhesive structure – 6 in the end of the cylinder – 50) between a first linear position (Fig. 1 p. 3 5th paragraph fixing unit – 56 formed in the stopper – 55 is fixed to the protrusion – 44  and a second linear position relative to an in-mold lid (Fig. 1 p. 3 4th paragraph, lid adhesive structure – 6 is straightly moved with top and bottom to the upper side of the mold – M),
	the first actuation assembly is configured to extend the first actuator drive element to dispose the first support from a first position in proximity to the frame support (Fig. 1 p.3 5th paragraph …if the fixed state of the stopper -55 is cancelled …the slider – 5 can do up and down motion…) to a second position in proximity to a stop portion (Fig. 1 p. 3 5th paragraph, slider – 5 is limited in descent if the stopper – 55 is equipped between the support bracket – 52 and frame – 4) 
	(i) to linearly position the lid engagement member from the first linear position to the second linear position relative to the in-mold lid (Fig. 1 p. 4 5th paragraph, slider – 5 …performs the operation in which the lid adhesive structure – 6…according to be kept in custody if it fixes both sides stoppers – 44,using the fixing lever – 45 attaching to the stopper – 44 after it fixes the stopper – 55 fixing the slider – 5 to the protrusion – 44 of the frame – 4) and 
	(ii) to position the second support and the second actuator from a first position in proximity to the frame support to a second position in proximity to the stop portion (Fig. 1 p. 3 5th paragraph, stopper – 55 fixed to the axis pin is equipped between the support bracket – 52 and frame – 4 in the support bracket – 52 so that one end is rotatable and the fixing unit – 56 formed in the stopper – 55 is fixed to the protrusion – 44 formed in the frame – 4).

	Regarding Claim 10, Moulin and Lee disclose all the limitations of Claim 9  and Moulin further discloses rotatably positioning the lid engagement member between a first rotational position and a second rotational position relative to the in-mold lid (Fig. 1 paragraph [0026] each closure bar – 110 subject to a rotation movement about the axis of the wheel – 116a 116b that carries it….each wheel moves between a first position in which the cap is open and a second position in which the cap is closed first position – 116a, second position – 116b), the second actuation assembly of Lee is configured: 
	(i) to extend the second actuator drive element (Fig. 1 paragraph [0049] activation device – 104)  to dispose the second support and the second actuator from the second position in proximity to the stop portion to the first position in proximity to the frame support  (Fig. 7 paragraph [0049] moves the rack – 208 firstly in the first direction – 304 so as to bring each carriage – 108 in abutment against its upstream stop – 112)  and to rotatably position the lid engagement member from the first rotational position to the second rotational position relative to the in-mold lid (Fig. 7 paragraph [0049] so as to make each maneuvering gear – 214 undergo a rotation that brings each closure bar – 110 from the first position to the second position…drives the lid – 206 from the open position to the closed position) and 
	(ii) to retract the second actuator drive element to dispose the second support and the second actuator from the first position in proximity to the frame support to the second position in proximity to the stop portion (Fig. 7 paragraph [0049] and secondly in the second direction – 604)  and to rotatably position the lid engagement member from the second rotational position to the first rotational position relative to the in-mold lid. (Fig. 7 paragraph [0049] …to make each maneuvering gear – 214 undergo a rotation that returns each closure bar – 110 from its second position to its first position).

	Regarding Claim 11, Lee discloses an in-mold lid closing device  (abstract, lid adhesive structure – 6 , mold – M ), comprising: 
	a frame (Fig. 1, abstract, frame – 2, 2” 4) ; 
	a first actuation assembly (Fig. abstract, p. 3 3rd paragraph, – content is filled and sealed hermetically …in frame – 4 and the piston rod – 42 end of the drive cylinder – 40 mounted on the frame – 4)  the first actuation assembly comprising: 
	a first support moveably coupled to the frame (Fig. 1 p. 4 1st  paragraph,  slider – 5 assembled in frames – 2 rectilinearly moves to top and bottom with the drive cylinder – 40), and 
	a first actuator coupled to a frame support of the frame (Fig. 1 abstract, ..drive cylinder – 40 mounted on the frame – 4…) and having a first actuator drive element coupled to the first support; (Fig. 1 abstract piston rod – 42 end of the drive cylinder – 40…is connected to the slider – 5) and
	a second actuation assembly comprising: 
	a second support (Fig. 1 abstract, p. 3 4th paragraph, support bracket – 52) moveably coupled to the frame (Fig. 1 p. 3 4th paragraph,  slider – 5 …sets up the support bracket – 52…end of cylinder – 50’ 50” piston rods – 54’ 54” fixed to the support bracket – 52 .. which is straightly moved with top and bottom) and disposed between the frame support and the first support (Fig. 1 frame – 4 slider – 5), and 
	a second actuator coupled to the second support  (Fig. 1 abstract, p. 3 4th paragraph, support bracket – 52 in which the multiple cylinder – 50 is attached…) and extending from the second support (Fig. 1 4th paragraph, piston rods – 54 fixed to the support bracket – 52) through an opening defined by the frame support (Fig. 1 5th paragraph, axis pin is equipped between the support bracket – 52 and frame – 4…) and having a second actuator drive element coupled to the first support (Fig. 1 p. 3 5th paragraph, guiding piston rods – 54 connected in the hole – 57 of the slider – 5). See Fig. 1 above.

However, Lee does not disclose that the first actuation assembly is configured to linearly position the lid engagement member between a first and a second linear position relative to an in-mold lid, nor that the second actuation assembly is configured to rotatably position the lid engagement member between a first and a second rotational position relative to the in-mold lid.
	Moreover, Lee does not disclose a first mold plate defining a mold cavity, and a second mold plate opposing the first mold plate.

	Moulin teaches an in-mold lid closing apparatus or closure system for molded caps (abstract, closure system – 100)  with at least one rack and pinon assembly (Fig. 1 abstract rack – 102 for each wheel – 116a, 116b, a maneuvering gear able to move in rotation, secured to and coaxial with the wheel and designed to mesh with the rack) with activation devices or actuators which are pneumatic cylinders (paragraph [0017]) having:
	a first actuation assembly (Fig. 3 paragraph [0038] pneumatic cylinder – 104) configured to linearly position (Fig. 3 paragraph [0038] thus pushes the rack – 208; carriage – 103 moves in translation on the guide rail – 102  ) a lid engagement member between a first linear position (Fig. 3 closure bar – 110 is in a first position, that is to say under lid – 206 arrow – 304) and a second linear position relative to an in-mold lid (Fig. 4 paragraph [0039] continues to push rack – 208; latch – 202 is released from the first locking groove – 216 and locks with the second locking groove – 114 arrow – 304).
	a second actuation assembly (Fig. 5 paragraph [0041] as the latch – 202 is released from the first locking groove – 216, the rack – 208 continues to advance) configured to rotatably position the lid engagement member between a first rotational position (Fig. 5 paragraph [0040] movement of the rack – 208 causes the rotation of the wheels – 116b arrow – 502) and a second rotational position relative to the in-mold lid (Fig. 5 paragraph [0040] …which then reach the second position and cause the rotation of the closure bars – 110, which also passes into a second position….each closure bar – 110 comes into contact with the lid – 206 and drives it in rotation about the hinge in order to close and engage it on the body – 204). See Figs. 3, 4 and 5 above.
	Moreover, Moulin further discloses a first mold plate defining a mold cavity (Fig. 9 paragraph [0029] body – 204 is molded from a first cavity – 902 that molds the top part of the body – 204) and a second mold plate opposing the firs mold plate (Fig. 9 paragraph [0029] …as second cavity – 904 that molds the bottom part of the body – 204).
Using the closure system of Moulin combined with the  actuation assemblies of Lee is advantageous because each closure bar  is now applied directly to the closing of  molded objects molded in an open position and occurs with direct locking and abutment linearly and rotationally (paragraph [0013]), driving the lid from an open to a closed position such that the closure bars (lid engagement members) cause simultaneous molding of the molded objects (caps) (paragraph [0024]) which is an improvement over previous cap molding and closure systems (paragraphs [0001]-[0003]).
	
	Regarding Claim 12, Moulin and Lee disclose all the limitations of Claim 11 and Moulin further teaches: 
	a base (Fig. 1 paragraph [0024] carriage – 108) coupled to the first support (Fig. 1 paragraph ]0022] each carriage – 108 is able to move in translation longitudinally along the guide rail – 102) 
	a rack carried by the base and coupled to the second support (Fig. paragraph [0027] each carriage – 108 is set in movement by a rack – 208); and 
	a pinion coupled to the lid engagement member and rotatably coupled to the rack (Fig.6 paragraph [0044] movement of the rack – 208 causes the rotation of the maneuvering gears – 214 and therefore the rotation of the wheels (116a, arrow – 608 which then returns to the first position and cause the rotation of the closure bars – 110).
	It would have been advantageous to combine Lee with Moulin whereby the actuator system of Lee designed to close the lid of a filled container can be combined with a rack and pinion apparatus which is rotatably coupled to the lid engagement member to act as a closure apparatus for an in-mold lid thus coming into contact with the lid and driving it in rotation bout a hinge in order to close it and engage it (paragraph [0041]).


	Regarding Claim 13, Moulin and Lee disclose all the limitations of Claim 12 and Moulin further teaches that  the lid engagement member comprises
	 a shaft extending along a direction substantially parallel to an axis of rotation of a lid portion of the in-mold lid (Fig. 1 paragraph [0025] each closure bar – 110 is mounted so as to be able to move in rotation about a rotation axis parallel to the longitudinal direction of the closure bar – 110), the shaft coupled to the pinion of the at least one rack and pinion assembly (Fig. 1 paragraph [0026] for each closure bar – 110, a wheel – 116a, 116b is mounted so as to be able to move in rotation on each carriage- 108).
	It would have been advantageous to combine Lee with Moulin whereby the actuator system of Lee designed to close the lid of a filled container can be combined with a shaft extending along a direction substantially parallel to an axis of ration of a lid portion of the in-mold lid being coupled to the pinion of the rack and a pinion assembly of Moulin, because then the rotation axis of the closure bar is substantially merged with the axis of the hinge of the caps that are closed by this closure bar (shaft) (paragraph [0014]).


	Regarding Claim 14, Moulin and Lee disclose all the limitations of Claim 11 and Lee further discloses that the first actuator (Fig. 1, drive cylinder – 40) is coupled to the frame support at a substantially central location relative to the lid engagement member (Fig. 1 p. 4 1st paragraph slider – 5 assembled in frames – 2 rectilinearly moves to top and bottom with the drive cylinder – 40). See relative location from Figure 1 above.

	Regarding Claim 15, Moulin and Lee disclose all the limitations of Claim 11 and Moulin further disclose that the lid engagement member comprises 
	a shaft extending along a direction substantially parallel to an axis of rotation of a lid portion of the in-mold lid (Fig. 1 paragraph [0025] each closure bar – 110 is mounted so as to be able to move in rotation about a rotation axis parallel to the longitudinal direction of the closure bar – 110) and further comprising: 
	a first rack and pinon assembly (Fig.1 paragraph [0011] for each wheel, a maneuvering gear …secured to and coaxial with said wheel and designed to mesh with the rack) having a first base coupled to the first support (Fig. 1 each carriage – 108 is guided in translation on the guide rail  – 102), 
	a first rack carried by the first base (Fig. 1 paragraph [0027] each carriage – 108 is set in movement by a rack – 118) and a first pinion coupled to a first end of the shaft and rotatably coupled to the first rack (Fig. 1 paragraph [0026] for each closure bar – 110, a wheel – 116a, 116b is mounted so as to be able to move in rotation on each carriage –108).; and 
	a second rack and pinion assembly having a second base  with a second rack carried by the second base and coupled to the second support  and a second pinion coupled to a second end of the shaft and rotatably coupled to the second rack (Fig. 1 paragraphs [0012] [0024] for each carriage, a locking device designed to lock said carriage alternately with the rack and the guide rail the two carriages – 108 are disposed facing each other and are connected together.)
	However,  Moulin does not disclose that a first rack and pinion assembly having a first rack carried by a first base is coupled to a second support nor that a second rack and pinion assembly having a second base is coupled to a first support.

Moreover, it would have been obvious to combine Lee and  Moulin such that a first rack and pinion assembly having a first rack carried by a first base is coupled to the  second support of Lee and  that a second rack and pinion assembly having a second base of Moulin is coupled to the first support of Lee such that the first and second actuator pneumatic assemblies of Lee can be used and are coupled to the first and second rack and pinion assemblies of Moulin (paragraph [0017]) which is described by Moulin as advantageous
Moreover, this would also be advantageous because this design from Moulin is simple since there is, per guide rail – equivalent to first and second supports – only one element to be controlled, this being the actuator or pneumatic cylinder (paragraph [0048]).

 
	Regarding Claim 16, Moulin and Lee disclose all the limitations of Claim 15 and Lee further discloses that the second actuation assembly further comprises a third actuator coupled to the second support (Fig. 1 p. 3 4th paragraph, support bracket (second support)– 52 in which the multiple cylinders – 50 is attached) and having a third actuator drive element coupled to the first support (Fig.1 p. 3 5th paragraph, guiding piston rods – 54 connected in the hold – 57 of the slider (first support) – 5….) .

	Regarding Claim 17, Moulin and Lee disclose all the limitations of Claim 16 and Lee  discloses 
	the first actuator is coupled to the frame support at a substantially central location (see Fig. 1) while Moulin discloses that this is relative to the first rack and pinion assembly and the second rack and pinion assembly (paragraph [0024], the two carriages – 108 are disposed facing each other and are connected together) as incorporated into Lee; 
	the second actuator (Lee, Fig. 1 multiple cylinder – 50) is disposed at a first lateral location relative to the first actuator (Fig. 1 drive cylinder – 40), the first lateral location defining a first distance between the second actuator and the first actuator (See Fig. 1 above), 
	wherein the second actuator extends from the second support through a first opening defined by the frame support; (Fig. 1 4th paragraph, piston rods – 54 fixed to the support bracket – 52) through an opening defined by the frame support (Fig. 1 5th paragraph, axis pin is equipped between the support bracket – 52 and frame – 4…)  and 
	the third actuator (Lee, Fig. 1 multiple cylinder – 50) is disposed  at a second lateral location relative to the first actuator (Fig. 1 drive cylinder – 40), the second lateral location defining a second distance between the third actuator and the first actuator (See Fig. 1 above), 
 	the second distance being substantially equal to the first distance (See Fig. 1 above), wherein the third actuator extends from the second support through a second opening defined by the frame support (Fig. 1 4th paragraph, piston rods – 54 fixed to the support bracket – 52) through an opening defined by the frame support (Fig. 1 5th paragraph, axis pin is equipped between the support bracket – 52 and frame – 4…)  

	Regarding Claim 18, Moulin and Lee disclose all the limitations of Claim 11 and Lee further discloses at least one bushing coupled to the frame (Fig. 1 p. 3 5th paragraph, guide bushes – 58), the first support moveably coupled to the frame via the at least one bushing (Fig. 1 p. 3 5th paragraph, connected in hole – 57 of the slider – 5 ) and the second support moveably coupled to the frame via the at least one bushing (Fig. 1 claim 1 lid adhesive structure – 6 does up and down motion with cylinders – 50 fixed to the support bracket – 52). 

	Regarding Claim 19, Moulin and Lee disclose all the limitations of Claim 11  and Lee further discloses linearly positioning the lid engagement member (Fig. 1 abstract, p. 3 4th paragraph, lid adhesive structure – 6 in the end of the cylinder – 50) between a first linear position (Fig. 1 p. 3 5th paragraph fixing unit – 56 formed in the stopper – 55 is fixed to the protrusion – 44  and a second linear position relative to an in-mold lid (Fig. 1 p. 3 4th paragraph, lid adhesive structure – 6 is straightly moved with top and bottom to the upper side of the mold – M),
	the first actuation assembly is configured to extend the first actuator drive element to dispose the first support from a first position in proximity to the frame support (Fig. 1 p.3 5th paragraph …if the fixed state of the stopper -55 is cancelled …the slider – 5 can do up and down motion…) to a second position in proximity to a stop portion (Fig. 1 p. 3 5th paragraph, slider – 5 is limited in descent if the stopper – 55 is equipped between the support bracket – 52 and frame – 4) 
	(i) to linearly position the lid engagement member from the first linear position to the second linear position relative to the in-mold lid (Fig. 1 p. 4 5th paragraph, slider – 5 …performs the operation in which the lid adhesive structure – 6…according to be kept in custody if it fixes both sides stoppers – 44,using the fixing lever – 45 attaching to the stopper – 44 after it fixes the stopper – 55 fixing the slider – 5 to the protrusion – 44 of the frame – 4) and 
	(ii) to position the second support and the second actuator from a first position in proximity to the frame support to a second position in proximity to the stop portion (Fig. 1 p. 3 5th paragraph, stopper – 55 fixed to the axis pin is equipped between the support bracket – 52 and frame – 4 in the support bracket – 52 so that one end is rotatable and the fixing unit – 56 formed in the stopper – 55 is fixed to the protrusion – 44 formed in the frame – 4).

	Regarding Claim 20, Moulin and Lee disclose all the limitations of Claim 19  and Moulin further discloses when rotatably positioning the lid engagement member between a first rotational position and a second rotational position relative to the in-mold lid (Fig. 1 paragraph [0026] each closure bar – 110 subject to a rotation movement about the axis of the wheel – 116a 116b that carries it….each wheel moves between a first position in which the cap is open and a second position in which the cap is closed first position – 116a, second position – 116b), the second actuation assembly is configured 
	(i) to extend the second actuator drive element (Fig. 1 paragraph [0049] activation device – 104)  to dispose the second support and the second actuator from the second position in proximity to the stop portion to the first position in proximity to the frame support  (Fig. 7 paragraph [0049] moves the rack – 208 firstly in the first direction – 304 so as to bring each carriage – 108 in abutment against its upstream stop – 112)  and to rotatably position the lid engagement member from the first rotational position to the second rotational position relative to the in-mold lid (Fig. 7 paragraph [0049] so as to make each maneuvering gear – 214 undergo a rotation that brings each closure bar – 110 from the first position to the second position…drives the lid – 206 from the open position to the closed position) and 
	(ii) to retract the second actuator drive element to dispose the second support and the second actuator from the first position in proximity to the frame support to the second position in proximity to the stop portion (Fig. 7 paragraph [0049] and secondly in the second direction – 604)  and to rotatably position the lid engagement member from the second rotational position to the first rotational position relative to the in-mold lid. (Fig. 7 paragraph [0049] …to make each maneuvering gear – 214 undergo a rotation that returns each closure bar – 110 from its second position to its first position).

	Regarding Claim 21, Lee discloses an in-mold lid closing device (abstract, lid adhesive structure – 6 , mold – M ), comprising: 
	a frame (Fig. 1, abstract, frame – 2, 2” 4); 
	a first actuation assembly having a first actuator coupled to the frame a first support moveably coupled to the frame (Fig. 1 p. 4 1st  paragraph,  slider – 5 assembled in frames – 2 rectilinearly moves to top and bottom with the drive cylinder – 40), and 	
	wherein the first actuator (Fig. 1 drive cylinder – 40)  is disposed in a side by side relationship with the second actuator (Fig. 1 multiple cylinder – 50). See Fig. 1 above.
	However, Lee does not disclose that the first actuation assembly is configured to linearly position the lid engagement member between a first and a second linear position relative to an in-mold lid, nor that the second actuation assembly is configured to rotatably position the lid engagement member between a first and a second rotational position relative to the in-mold lid.
	Moulin teaches an in-mold lid closing apparatus or closure system for molded caps (abstract, closure system – 100)  with at least one rack and pinon assembly (Fig. 1 abstract rack – 102 for each wheel – 116a, 116b, a maneuvering gear able to move in rotation, secured to and coaxial with the wheel and designed to mesh with the rack) with activation devices or actuators which are pneumatic cylinders (paragraph [0017]) having:
	a first actuation assembly (Fig. 3 paragraph [0038] pneumatic cylinder – 104) configured to linearly position (Fig. 3 paragraph [0038] thus pushes the rack – 208; carriage – 103 moves in translation on the guide rail – 102  ) a lid engagement member between a first linear position (Fig. 3 closure bar – 110 is in a first position, that is to say under lid – 206 arrow – 304) and a second linear position relative to an in-mold lid (Fig. 4 paragraph [0039] continues to push rack – 208; latch – 202 is released from the first locking groove – 216 and locks with the second locking groove – 114 arrow – 304).
	a second actuation assembly (Fig. 5 paragraph [0041] as the latch – 202 is released from the first locking groove – 216, the rack – 208 continues to advance) configured to rotatably position the lid engagement member between a first rotational position (Fig. 5 paragraph [0040] movement of the rack – 208 causes the rotation of the wheels – 116b arrow – 502) and a second rotational position relative to the in-mold lid (Fig. 5 paragraph [0040] …which then reach the second position and cause the rotation of the closure bars – 110, which also passes into a second position….each closure bar – 110 comes into contact with the lid – 206 and drives it in rotation about the hinge in order to close and engage it on the body – 204).
Using the closure system of Moulin combined with the  actuation assemblies of Lee is advantageous because each closure bar  is now applied directly to the closing of  molded objects molded in an open position and occurs with direct locking and abutment linearly and rotationally (paragraph [0013]), driving the lid from an open to a closed position such that the closure bars (lid engagement members) cause simultaneous molding of the molded objects (caps) (paragraph [0024]) which is an improvement over previous cap molding and closure systems (paragraphs [0001]-[0003]).

Using the closure system of Moulin is advantageous because each closure occurs with direct locking and abutment linearly and rotationally, driving the lid from an open to a closed position and advantageously, this rotation axis is merged with the axis of the hinge of the caps that are closed (paragraphs [0013]-[0014]), which is an improvement over previous cap molding and closure systems (paragraphs [0001]-[0003]).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598. The examiner can normally be reached M-F generally 8:30 am - 5:30 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE K. SWIER/Examiner, Art Unit 1748                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712